DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			              Response to Arguments
2.       Applicant’s arguments filed 12/10/2020 have been fully considered but are moot in view of the new ground(s) of rejection(s).

         Claim Objections
3.     Claims 2, 5-7, 9, 11-13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1, 4, 8, 10, 14, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2010/0222079, in further view of Lee et al., US .

     Regarding claim 1, Lee teaches of a mobile terminal (See Fig.1, 100) comprising:
     a position information acquisition unit configured to acquire position information of a current position of the mobile terminal (See Fig.1, 115 and [0062] which discloses the position information module having a GPS for obtaining the position of the mobile terminal);
      a memory configured to store position information of a destination and a start date and time of a scheduled event, the destination being a location for the event scheduled by a user of the mobile terminal (See Fig.7A and [0144]-[0146] which discloses scheduling/storing the position information of the scheduled place/destination that the user has scheduled as an event which includes the time/date and location/place/position in order to calculate the expected time to travel from the current location to the scheduled place location);
       an output unit for outputting a notification (See [0151] outputting a warning message); and
       a control unit configured to control at least the output unit in a control mode for notification (See [0150]-[0153] and [0160] controls the output in a mode that outputs the warning in different types of outputs), wherein the control unit is configured to:
       when determining that the current position of the mobile terminal does not coincide with the position information of the destination, calculate a traveling time of a traveling route, from the current position of the mobile terminal to the destination (See [0145]-

       Lee is silent with respect to when determining that the current position of the mobile terminal coincides with the position information of the destination.
      However, in the same field of endeavor, Lee ‘143 teaches of determining that the current position of the mobile terminal coincides with the position information of the destination (See [0081]-[0082] and [0123]-[0124]).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to have incorporated the teachings of Lee’143 for the mere benefit of knowing and allowing the user to know when the user has reached or is in close proximity to the destination of the scheduled event.


       However, in the same field of endeavor, Sekiguchi teaches of the travel route being among a plurality of traveling routes, selected based on history information relating to traveling route selection (See [0069] and [0071], history comprising average route time of previous trips), the event relating to an operation of another apparatus, the destination location being of the location of the another apparatus to be operated, and the information displayed relating to the operation of the another apparatus (See Fig.4 and [0085] which discloses the operation of the another apparatus of that being of a DVR).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee and Lee ‘143 to have incorporated the teachings of Sekiguchi for the mere benefit of compensating for multiple routes when determining the time to reach the destination and for taking into account different types of events such as events comprising of operation of devices.

       Regarding claim 4, the combination teaches the mobile terminal according to claim 1, wherein when determining that the current position of the mobile terminal does not coincide with the position information of the destination, the control unit is configured to, as an alternative control, calculate a traveling time of a travelling route selected by a 

       Regarding claim 8, Lee teaches of mobile terminal (See Fig.1, 100) comprising: 
       a central processing unit (CPU) (See Fig.1, 180);
       a memory, connected to the CPU, configured to store position information of a destination and a start date and time of a scheduled event, the destination being a location of the event scheduled by a user of the mobile terminal (See Fig.7A and [0144]-[0146] which discloses scheduling/storing the position information of the scheduled place/destination that the user has scheduled as an event which includes the time/date and location/place/position in order to calculate the expected time to travel from the current location to the scheduled place location); and

        at least one of a speaker and a display connected to the CPU (See [0082] and [0110]; Fig.1, 150, and 180 which discloses a speaker and display being interconnected with controller 180); wherein the CPU is configured to:
       when determining that the current position of the mobile terminal does not coincide with the position information of the destination, calculate a traveling time of a traveling route, from the current position of the mobile terminal to the destination (See [0145]-[0149] which discloses of determining the current position and the traveling time according to a travel route to the scheduled position location of the event. The position is determined to not to coincide when there is a travel time being computed), calculate a date and time of departure from the current position based on the start date and time of the scheduled event and the traveling time, and output a notification when the date and time of departure is reached (See [0145]-[0155] which discloses calculating the threshold time value in order to determine whether the destination will be reached at the departure time and outputting a notification/warning message upon reaching the preset time), and display information relating to the event with reference to the start date and time of the scheduled event (See Fig.7A and [0196]-[0197]).

       Lee is silent with respect to when determining that the current position of the mobile terminal coincides with the position information of the destination.

       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to have incorporated the teachings of Lee’143 for the mere benefit of knowing and allowing the user to know when the user has reached or is in close proximity to the destination of the scheduled event.

      The combination of Lee and Lee ‘143 is silent with respect to the travel route being among a plurality of traveling routes, selected based on history information relating to traveling route selection, the event relating to an operation of another apparatus, the destination location being of the location of the another apparatus to be operated, and the information displayed relating to the operation of the another apparatus.
       However, in the same field of endeavor, Sekiguchi teaches of the travel route being among a plurality of traveling routes, selected based on history information relating to traveling route selection (See [0069] and [0071], history comprising average route time of previous trips), the event relating to an operation of another apparatus, the destination location being of the location of the another apparatus to be operated, and the information displayed relating to the operation of the another apparatus (See Fig.4 and [0085] which discloses the operation of the another apparatus of that being of a DVR).


       Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.   

       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 8.

       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

        Regarding claim 20, the combination teaches the mobile terminal according to claim 1, wherein the displayed information relating to the operation of the another apparatus is information for remotely operating the another apparatus (See Sekiguchi, Fig.4, 402, 404, and 406; Fig.9, remotely recording; [0050]-[0054] which discloses of the multiple devices which may be remotely accessed and controlled).

       Regarding claim 21, the combination teaches the mobile terminal according to claim 8, wherein the displayed information relating to the operation of the another 

        Regarding claim 22, the combination teaches the mobile terminal according to claim 14, wherein the displayed information relating to the operation of the another apparatus is information for remotely operating the another apparatus (See Sekiguchi, Fig.4, 402, 404, and 406; Fig.9, remotely recording; [0050]-[0054] which discloses of the multiple devices which may be remotely accessed and controlled).

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov